May 3, 2011 Securities and Exchange Commission 450 Fifth Street, N W Washington, D. C. 20549 RE: American National Variable Annuity Separate Account (“Registrant”) American National Insurance Company (“Depositor”) File Numbers: 333-30318 and 811-07600 CIK Number: 0000899732 Dear Ladies and Gentlemen: Pursuant to Rule 497 under the Securities Act of 1933 (“1933 Act”), Registrant and Depositor have elected to file the certification set out below in lieu of electronically filing definitive copies of the prospectus and statement of additional information contained in its most recent amendment to its Form N-4 Registration Statement (“amendment”), as required by Rule 497 (c) under the 1933 Act. Registrant and Depositor hereby certify that: the form of prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 under the 1933 Act following the filing of the amendment would not have been different from that contained in the Amendment, and the Amendment, Post-Effective Amendment No. 13 under the 1933 Act and Amendment No. 50 under the Investment Company Act of 1940, was filed electronically on April 29, 2011. Please direct any inquiry regarding the foregoing to the undersigned at (409) 621-7739, or to Mr. Greg Garrison of Greer, Herz & Adams, L.L.P. at (409) 797-3248. Very truly yours, /s/ Dwain A. Akins Dwain A. Akins, J.D. Senior Vice President, Corporate Affairs/Compliance Chief Compliance Officer American National Insurance Company
